BRITT, C.
Respondent is a street railroad corporation organized under the laws of this state, and on January 9, 1897, in virtue of certain franchises to it granted by the city of San Diego, it was engaged in operating a line of street railway in said city for the transportation of passengers, electricity being used as the motive power. This is an action by appellant, which is also a corporation, on a promissory note of respondent; on the day aforesaid appellant caused a writ of attachment, issued in the action, to be levied on certain cars, trucks, electric goods and supplies, fire-proof safes, et cetera, the property of respondent, then used and necessary to be used in and about the business of operating said line of street railway. Thereupon respondent moved the court to discharge the attachment on the ground (we state it generally) that, considering the nature of respondent’s business as a carrier of passengers, and the uses of the attached property in that behalf, the same was not subject to attachment for respondent’s debt. The court ordered that “said attachment be discharged in respect of said property.” Plaintiff appealed from the order.
Respondent makes the point that no appeal lies from said order. Section 963 of the Code of Civil Procedure provides that an appeal may be taken from an order (among others mentioned) “dissolving or refusing to dissolve an attachment.” It is argued that this applies only to orders made under section 556 of the code, which provides for discharging the writ of attachment where “the same was improperly or irregularly issued”; respondent claims that an order for the release of attached property on the ground that it is not liable to seizure under the writ is not an order dissolving the attachment. To us, however, it seems that as regards the property released the attachment is as effectually dissolved by such an order as if the writ were quashed. The provision of section 963, giving the right of appeal, is in terms directed to an order dissolving an attachment; the words “an attachment” in this connection are quite broad enough to include seizure and custody under the writ as well as the writ itself. Thus, it is common to say that final judgment for defendant has the effect to dissolve a prior attachment; an *97expression which, has no regard to any question whether the writ was properly or regularly issued. We think the order was appealable.
As to the merits of the order, in our opinion the quality of the exemption from execution which pertains, except when otherwise provided by statute, to the franchise of a corporation such as the respondent (Gregory v. Blanchard, 98 Cal. 311), does not extend also to property of the kind attached in this action, although it may be proper or even necessary to operations under the franchise. Such property does not emanate mediately or immediately from the state like the privileges embraced in a franchise; it has no character of personal trust as in the case of the franchise, and in our opinion it is subject to attachment or execution in like manner as other property not exempt by- statute. (Code Civ. Proc., sec. 540, 688, 690; Lathrop v. Middleton, 23 Cal. 257; Humphreys v. Hopkins, 81 Cal. 551; 15 Am. St. Rep. 76; 1 Freeman on Executions, sec. 146 a; Coe v. Railroad Co., 10 Ohio St. 372; 75 Am. Dec. 518; State v. Rives, 5 Ired. 297, 307.) There are respectable authorities which hold a different doctrine, but we are disposed to think they are not supported by the better reason. (See Hart v. Burnett, 15 Cal. 593.) Whether the rule of liability to attachment or execution should extend to sections of railway lines, or to parts of other similar aggregation of property susceptible of use only as a unit, need not be decided. The cars, trucks, iron safes, and -other movables seized under the writ in this action are not such property. The order appealed from should be reversed.
Chipman, C., and Belcher, C., concurred.
For the reasons given in the foregoing opinion the order appealed from is reversed.
McFarland, J., Temple, J., Henshaw, J.